Title: Cabinet Opinion on the Payment of the U.S. Debt to France, 11 March 1794
From: Cabinet
To: Washington, George


          
            At a meeting of the heads of departments and the attorney general, on the 11th
              of march 1794.
            [Philadelphia, 11 March 1794]
          
          It is advised unanimously, that Mr Fauchet be informed, that He shall be supplied with
            the instalments, due in September and November next, according to the manner, expressed
            in the report of the Secretary of the treasury to the President on this subject.
          It is proposed by the Secretary of the treasury and of war, and by the attorney
            general, that it be verbally stated to Mr Fauchet by the secretary of state, that
            notwithstanding the desire of the President to accommodate his request, the situation of
            the United States will not permit him to go farther, than as abovementioned.
          The Secretary of state proposes, that an attempt be made to satisfy Mr Fauchet verbally
            with the foregoing engagement; but if he does not relinquish his
            application, that it be forwarded to congress.
          
            Edm: Randolph
          
          
            Approved
            reserving the lastmentioned proposition
              of the Secretary of State for further consideration.
          
          
            A. Hamilton
            H. Knox
            Wm Bradford
          
        